DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered. Claims 55-56, 58-67, 69-70, 73-78, and 80 remain pending in this application. Applicant’s arguments and amendments have overcome the 112 rejection set forth in the Final office action mailed 7/6/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 55-56, 58, 60, 64, 69-70, 76-78, and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jochle et al. (US PGPub 2008/0000474).
Regarding claim 55, Jochle teaches a breathing assistance apparatus for delivering a flow of gas (abstract), comprising:
An apparatus main housing (Fig. 1, 7) with a recess configured for receipt of, or containing a motor (Fig. 7, 7; see paragraph 113), and 
A gasflow passage extending from the recess and in fluid communication with an outlet port for the flow of gas (Fig. 7, gasflow passage 9; see Fig. 5, gasflow passage 9 leads to an outlet 8 for gas flow, see paragraph 111))
wherein the recess is fully defined by a single wall of the apparatus main housing (see Fig. 7, recess 7 defined by a single wall)
Wherein the recess comprises a recess opening in an exterior wall of the main housing (see Fig. 7, the motor receiving portion 7 is an opening in the exterior wall of the main housing 1), and wherein the recess extends into the apparatus main housing from the recess opening (see Fig. 7, the recess extends into the main housing)

wherein an interior of the apparatus main housing comprises electrical and/or electronic components (see paragraph 132 and 165), and wherein the single wall of the recess is configured to pneumatically isolate the electrical and/or electronic components from gasflow through or from the motor and/or sensor module (see Fig. 7, the wall only has openings for the attachment mechanism, the inlet passage, and the outlet passage, isolating the electrical components from gasflow through the motor)
Wherein a gasflow passage tube is integrally formed with the ceiling, wherein the gasflow passage is provided by the gasflow passage tube (see Fig. 7; see also paragraphs 111 and 113, gasflow passage 9 is defined by a tube, the tube is integrally formed within the ceiling of recess 7).
Regarding claim 56, Jochle further teaches wherein the recess opening is configured for receipt of a motor (see Fig. 7, motor 16 inserted into recess 7) and is in a bottom of the apparatus main housing (see Fig. 1 and 7, as modified, opening 7 would be at the bottom of the housing to allow air to enter the motor).
Regarding claim 58, Jochle further teaches a motor module positioned in the recess (see Fig. 7, motor 16 inserted into recess 7).
Regarding claim 64, Jochle further teaches wherein the motor module is maintained in position in the recess by a fastener (see Fig. 7, bayonet mount 24 retains the motor in the recess).
Regarding claim 69, Jochle further teaches wherein the apparatus main housing comprises an upper chassis (see Fig. 16 and 34, upper part 104) and a lower chassis (see Fig. 34, 103), and wherein the interior of the apparatus main housing is defined between the upper chassis and the lower chassis (see Fig. 34, interior is defined between these two chassis).
Regarding claim 70, Jochle further teaches wherein the recess opening is in a bottom of the apparatus main housing (see Fig. 7 and Fig. 34, module with recess located at the bottom of the housing), and wherein the exterior wall is an outer bottom wall of the lower chassis (see Fig. 7, recess is located in an exterior wall of the lower chassis, this wall could be the bottom wall), and wherein said at least one wall that defines the recess is integrally formed with the outer bottom wall (See Fig. 7, the recess is integrally formed within the wall).
Regarding claim 76, Jochle further teaches wherein the motor and/or sensor module is removable from the recess (see Fig. 7, motor is removable)
Regarding claim 77, Jochle further teaches wherein gas that is or comprises oxygen flows through the gasflow passage and/or the outlet port (see Fig. 5 and paragraphs 2 and 111, the breathing gas used in the device is room air which comprises oxygen, the breathing gas flows through path 20).
Regarding claim 78, Jochle, as modified, further teaches wherein the gas is isolated from electrical and/or electronic components in the apparatus main housing (see paragraph 25, the electronics are in the second module, separate from the gasflow passage of the first module).
Regarding claim 80, Jochle further teaches wherein the electrical and/or electronic components comprise one or more printed circuit board (see paragraph 139, a circuit board is part of the entire device).
Claims 55-56, 58, 69, 70, 73-75, and 77-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potharaju (WO 2008/056993).
Regarding claim 55, Potharaju teaches a breathing assistance apparatus for delivering a flow of gas (abstract), comprising:
An apparatus main housing (Fig. 3, 7) with a recess configured for receipt of, or containing a motor (Fig. 5b, 400; see page 4, lines 30-32), and 
A gasflow passage extending from the recess and in fluid communication with an outlet port for the flow of gas (see Fig. 11a and 11b, air flows through passage 505)
Wherein the recess is defined by a single wall of the apparatus main housing (see Fig. 8, the recess is defined my one, continuous wall of sub-housing 500 surrounding the motor and defining the gasflow passage)
wherein the recess comprises a recess opening in an exterior wall of the main housing (see Figs. 8 and, the opening at the bottom of the blower unit used to mount blower 100; in an additional interpretation, the opening may include air inlet 101 since the openings are continuous prior to the blower being mounted), and wherein the recess extends into the apparatus main housing from the recess opening (see Fig. 8, walls of opening extend upwards into the main housing)	
wherein the single wall comprises a peripheral wall and a ceiling (see Fig 8, wall is a peripheral wall; see Fig. 7, ceiling is formed above the blower unit 100)
wherein an interior of the apparatus main housing comprises electrical and/or electronic components (Fig. 7, power supply component board 501) and wherein the single wall of the recess is configured to pneumatically isolate the electrical and/or 
wherein a gasflow passage tube that is integrally formed with the ceiling, wherein the gasflow passage is provided by the gasflow passage tube (see fig. 11a and 12, the gas flow passage enters the recess through the ceiling).
Regarding claim 56, Potharaju further teaches wherein the recess opening is configured for receipt of a motor (see Fig. 8, blower 100 mounted in opening) and is in the bottom of the apparatus main housing (Fig. 8, this shows the opening in the bottom part of the main housing).
Regarding claim 58, Potharaju further teaches a motor module positioned in the recess (Fig. 11a, fan unit 100).
Regarding claim 69, Potharaju further teaches wherein the apparatus main housing comprises an upper chassis and a lower chassis (Fig. 5b, upper chassis above heater 23, lower chassis below heater 23), and wherein the interior of the apparatus main housing is defined between the upper chassis and the lower chassis (Fig. 5b, interior heater 23 defines the chassis).
Regarding claim 70, Potharaju further teaches wherein the recess opening is in a bottom of the apparatus main housing (see Fig. 8), and wherein the exterior wall is an outer bottom wall of the lower chassis, and wherein said at least one wall that defines the recess is integrally formed with the outer bottom wall (See Fig. 8 of lower chassis, side wall defining recess is formed integrally with outer bottom wall).
Regarding claim 73, Potharaju further teaches wherein the gasflow passage tube extends through an outer tube that is integrally formed with the upper chassis (see Figs. 7 and 12, the gasflow passage extends into a tube that extends upward into the upper chasis).
Regarding claim 74, Potharaju further teaches wherein the outlet port is provided in an elbow (see Fig. 12, elbow formed around electronics 501), and wherein the gasflow passage tube is in fluid communication with a gasflow inlet port of the elbow (see fig. 12 showing fluid communication).
Regarding claim 75, Potharaju further teaches wherein the at least one wall of the recess is configured such that if there is any leaking of gas from the motor and/or sensor module or gasflow passage, the leaking gas will vent to atmosphere rather than ingressing into the interior of the apparatus main housing that comprises the electrical and/or electronic components (see page 25, lines 18-30 and Fig. 8; the wall of the recess isolates the electronic components from the blower, the only outlet is the air vent 101)
Regarding claim 77, Potharaju further teaches wherein gas that is or comprises oxygen flows through the gasflow passage and/or the outlet port (page 1, the invention supplies gas to users such as in a cpap machine, it is well known that oxygen is used in such machines).
Regarding claim 78, Potharaju further teaches wherein the gas is isolated from the electrical and/or electronics component in the apparatus main housing (see page 25, lines 18-30 and Fig. 8; the wall of the recess isolates the electronic components from the blower).
Regarding claim 80, Potharaju further teaches wherein the electrical and/or electronic components comprise one or more printed circuit board (Fig. 8, 501; page 25, lines 20-21 “power supply component board”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59, 60-63, and 65- 67 are rejected under 35 U.S.C. 103 as being unpatentable over Jochle et al.  (US PGPub 2008/0000474) in view of Moir et al. (US PGPub 2013/0306072).
Regarding claim 59, Jochle teaches all previous elements of the claim as stated above. Jochle does not teach wherein the motor and/or sensor module comprises a base, a sensing layer, and a cover layer assembled together to form a sub-assembly housing.
However, Moir teaches an analogous blower unit (abstract) wherein the motor module comprises a base (see Moir Fig. 5-3,118), a sensing layer (see Moir Fig. 5-3 layer 115 with sensors 591, see Fig. 18B), and a cover layer (see Moir Fig. 5-3, 111) assembled together to form a sub-assembly housing (see Moir Fig. 5-3, components come together to form a sub-assembly).
Jochle and Moir both aim to provide respiratory device that are quieter (see Jochle paragraph 8; see Moir paragraph 5) Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Jochle with the teachings of Moir for the purpose of providing a compact motor module with reduced noise (see Moir paragraph 7).
Regarding claim 60, Jochle further teaches wherein the sub-assembly housing has a shape that is complementary to a shape of the recess (see Fig. 7, Jochle teaches a motor module having a shape complementary to a shape of the recess).
Regarding claim 61, Jochle, as modified, further teaches wherein the motor module comprises a motor with an impeller (Moir Fig. 5-3,112), the motor arranged to deliver gas through the gasflow passage (see Moir paragraph 78).
Regarding claim 62, Jochle, as modified, further teaches wherein the motor is positioned on the base of the sub-assembly (see Moir Fig. 5-3).
Regarding claim 63, Jochle, as modified, further teaches wherein the base is configured to close the recess opening when the sub-assembly is positioned in the recess (See Jochle Fig. 7, recess is opening is closed when the motor module is in place).
Regarding claim 65, Jochle, as modified, further teaches wherein the sensing layer comprises a gasflow path with one or more sensors (see Moir Fig. 5-3 layer 115 with sensors 591, see Fig. 18B; see also paragraph 122)
Regarding claim 66, Jochle further teaches wherein the gasflow path is arranged to deliver gas through the gasflow passage (see Jochle Fig. 5 & 7, air travels through the motor from the gasflow passage).
Regarding claim 67, Jochle, as modified, further teaches wherein the motor module comprises a gasflow path that comprises a sinuous arrangement (see Moir paragraph 82 and Fig. 5-13, air enters the motor module in a sinuous arrangement to prevent foreign objects being trapped).
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Jochle et al. (US PGPub 2008/0000474) in view of in view of Potharaju (WO 2008/056993).
Regarding claim 75, Jochle teaches all previous elements of the claim as stated above. Jochle does not teach wherein the single wall of the recess is configured such that if there is any leaking of gas from the motor and/or sensor module or gasflow passage, the leaking gas will vent to atmosphere rather than ingressing into the interior of the apparatus main housing that comprises the electrical and/or electronic components.
However, Potharaju teaches an analogous respiratory device (see abstract) wherein the single wall of the recess (see Fig. 8) is configured such that if there is any leaking of gas from the motor and/or sensor module or gasflow passage, the leaking gas will vent to atmosphere rather than ingressing into the interior of the apparatus main housing that comprises the electrical and/or electronic components (see Potharaju Fig. 8 and page 25, lines 18-30; the wall of the recess isolates the electronic components from the blower, the only outlet is the air vent 101).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Jochle to have the leaking gas vent to the atmosphere, as taught by Potharaju, for the purpose of protecting the electronics within the device and allowing the air to leave the device.
Claims 59-60, 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju (WO 2008/056993) in view of Burgess (WO 2013/151447).
Regarding claim 59, Potharaju teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the motor and/or sensor module comprises a base, a sensing layer, and a cover layer assembled together to form a sub-assembly housing.
However, Burgess teaches an analogous breathing assistance apparatus (abstract) wherein the motor and/or sensor module comprises a base (Fig. 11, 36a), a sensing layer (Fig. 15, air flow path layer with sensor), and a cover layer (Fig. 7, cover 26a that fits over sensing layer) assembled together to form a sub-assembly housing (see Figs. 9 and 10, components come together to form sub-assembly at back of humidifier).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Potharaju with the teachings of Burgess for the purpose of providing a compact motor and sensor module that provides gas flow while measuring gas concentrations in the gas being provided.
Regarding claim 60, Potharaju, as modified, further teaches wherein the sub-assembly housing has a shape that is complementary to a shape of the recess (see Potharaju Fig. 8 and Burgess Figs. 10A and 15, both teach motor and/or sensor modules having a shape complementary to a shape of their respective recesses).
Regarding claim 64, Potharaju teaches all previous elements of the claim as stated above. Potharaju is silent on the motor and/or sensor module being maintained in the recess by a fastener, a clip, or a quick release arrangement.
However, Burgess teaches an analogous breathing assistance apparatus (abstract) wherein the motor module (Fig. 10, 34) is maintained in the recess by a fastener (see Figs. 10 and 11, fasteners in bottom of recess hold motor module).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Potharaju with the teachings of Burgess for the purpose of providing a mechanism to hold the motor in place in the apparatus housing. 
Regarding claim 65, Potharaju, as modified, further teaches wherein the sensing layer comprises a gasflow path with one or more sensors (see Burgess Fig. 15, sensor 60).
Regarding claim 66, Potharaju, as modified, further teaches wherein the gasflow path is arranged to deliver gas through the gasflow passage (see Burgess page 15, lines 19-27).
Regarding claim 67, Potharaju teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the motor and/or sensor module comprises a gasflow path that comprises a sinuous arrangement.
However, Burgess teaches an analogous breathing assistance apparatus (abstract) wherein the motor module comprises a gasflow path that comprises a sinuous arrangement (see Fig. 15; see page 16, lines 27-30).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Potharaju with the teachings of Burgess for the purpose of promoting stable air flow before the air enters the blower unit (see page 16, lines 27-30).
Claims 59-63, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju (WO 2008/056993) in view of Hoffman et al. (US PGPub 2007/0247009).
Regarding claim 59, Potharaju teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the motor and/or sensor module comprises a base, a sensing layer, and a cover layer assembled together to form a sub-assembly housing.
However, Hoffman teaches an analogous blower unit (abstract) wherein the motor and/or sensor module comprises a base (Fig. 6, 14), a sensing layer (Fig. 6, layer with sensors 48), and a cover layer (Fig. 6, 16) assembled together to form a sub-assembly housing (see Fig. 6 of assembled sub-assembly). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Potharaju with the teachings of Hoffman for the purpose of providing a self-contained motor module with a position sensor to assist in regulating the speed of the motor assembly (see Hoffman paragraph 43).
Regarding claim 60, Potharaju, as modified, further teaches wherein the sub-assembly housing has a shape that is complementary to a shape of the recess (see Potharaju Fig. 8 and Hoffman Fig. 9, both teach motor modules having a shape complementary to a shape of their respective recesses).
Regarding claim 61, Potharaju, as modified, further teaches wherein the motor and/or sensor module comprises a motor with an impeller (Hoffman Fig. 1, 56), the motor arranged to deliver gas through the gasflow passage (see Hoffman paragraph 41).
Regarding claim 62, Potharaju, as modified, further teaches wherein the motor is positioned on the base of the sub-assembly (see Hoffman Fig. 7, motor 56 sits on base 14).
Regarding claim 63, Potharaju, as modified, further teaches wherein the base is configured to close the recess opening when the sub-assembly is positioned in the recess (See 
Regarding claim 64, Potharaju teaches all previous elements of the claim as stated above. Potharaju is silent on the motor and/or sensor module being maintained in the recess by a fastener, a clip, or a quick release arrangement.
However, Hoffman teaches an analogous breathing assistance apparatus (abstract) wherein the motor module (Fig. 9, 10) is maintained in the recess by a fastener (see Fig 9, clips 108, 110).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Potharaju with the teachings of Hoffman for the purpose of providing a mechanism to hold the motor in place in the apparatus housing.
Regarding claim 76, Potharaju teaches all previous elements of the claim as stated above. Potharaju does not teach wherein the motor and/or sensor module is removable from the recess.
However, Hoffman teaches an analogous blower unit (abstract) wherein the motor module is removable from the recess (see Fig. 9, blower in recess; see paragraph 51).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Potharaju with the teachings of Hoffman for the purpose of being able to disassemble the blower for repair or periodic maintenance (see Hoffman paragraph 51). 
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. Applicant’s amendments to overcome the 112(a) rejection set forth in the previous office action have made allowed a broader, unforeseen interpretation of the gasflow passage. As recited, the gasflow passage can be either the inlet or the outlet passage. Therefore, Jochle and Potharaju teach this limitation. If applicant were to amend to require that the gasflow passage was connected to the outlet of the blower, the amendment would overcome the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kepler et al (US PGPub 2007/0169776) which discloses a modular breathing apparatus; Lalonde (US PGPub 2012/0298099) which discloses a docking system for a CPAP machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785         

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799